Citation Nr: 1827634	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction presently resides with the RO in Oakland, California.  The Veteran testified at an RO hearing in April 2015.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The Board remanded this case for additional development in October 2015.  The case is now returned for appellate review.

The issues of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder with anxiety and depression, and headaches were also remanded by the Board in October 2015.  These issues were subsequently granted by the RO in a March 2018 rating decision and are no longer in appellate status.


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has bilateral hearing loss that he has experienced since his military service.  Personnel records confirm his exposure to acoustic trauma in service in that his military occupational specialty was Aircraft Electrical Repairman.  Service connection also has been granted for tinnitus based on his conceded exposure to acoustic trauma.  See June 2011 rating decision.  

A VA examination was provided in November 2015, which demonstrates that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.). 

The medical opinions of record determined that the Veteran's hearing loss was not related to his military service.  See VA medical opinions dated in November 2015 and January 2017.  

However, the November 2015 VA medical opinion related the Veteran's hearing loss to his service-connected tinnitus.  Despite the examiner's negative opinion regarding hearing loss, the examiner noted that the Veteran had moderate-to-severe sensorineural hearing loss in the right ear, and moderate-to-profound sensorineural hearing loss in the left ear, which was consistent with tinnitus, as tinnitus was a symptom known to be associated with hearing loss.  The Veteran also testified at the July 2015 Board hearing that his tinnitus prevented him from hearing the tone on his audiological evaluations, as he experienced a constant ringing due to the tinnitus and could not differentiate the tone on the hearing examination.  

In weighing the favorable medical opinion finding that the Veteran's sensorineural hearing loss was consistent with service-connected tinnitus, and the statements from the Veteran regarding his service-connected tinnitus impacting his ability to hear, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss related to his service-connected tinnitus, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss is warranted. 

The Veteran's service connection claim for bilateral hearing loss has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


